PER CURIAM
Petitioner appeals from a judgment dismissing his petition for post-conviction relief. In his petition, he alleged that he had received inadequate assistance of counsel at his probation revocation proceeding.1 The claims petitioner raises on appeal have become moot, because he has completed the 180-day sentence imposed upon revocation. Our review of petitioner’s claims will have no practical effect on the rights of the parties involved. Brumnett v. PSRB, 315 Or 402, 405, 848 P2d 1194 (1993); State v. Chase, 120 Or App 523, 851 P2d 637 (1993).
Appeal dismissed.

 On March 22, 1993, petitioner was convicted of menacing, a misdemeanor offense, after entering a guilty plea. The court suspended execution of the 180-day sentence and placed petitioner on probation for 24 months. The court revoked petitioner’s probation and imposed the suspended sentence on July 9,1993, based on petitioner’s admissions that he violated his probation conditions.